On the second reargument of the appeal from the resettled order, the order of the Supreme Court, Special Term, entered September 24, 1935, resettling a prior order, entered April 1, 1935, granting the motion of the defendant Gomer, as executor, for the reargument of a motion to confirm the referee’s report of sale and to confirm and ratify the docketing of the deficiency judgment; and for a reargument of a cross-motion made by the defendant to set aside the sale of August 8, 1933, and to vacate the docketing of the deficiency judgment; and granting the defendant’s motion in so far as the docketing of the deficiency judgment was denied and the judgment vacated to that extent, reversed on the law, without costs, and the motion denied. This court adheres to its decision dated February 28, 1936 [247 App. Div. 763], reversing the order appealed from, with the exception that there is struck therefrom leave to the defendant therein to move to vacate the judgment of foreclosure and sale, so that the deficiency judgment may stand. Carswell, Davis, Johnston, Adel and Taylor, JJ., concur. [See 248 App. Div. 597, 598.]